(Por la 'Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Pon .cuanto, el demandante apelado en el caso de autos ha soli-citado que reconsideremos nuestra resolución del día 15 de diciembre de 1986 por la que se declaró sin lugar una moción interesando la desestimación del recurso de apelación interpuesto;
Pob cuanto, examinado el récord sometido en este caso resulta que las dos únicas cuestiones que podrían levantarse en esta apela-ción serían, primero, el haberse negado la eorte sentenciadora a con-ceder al demandado apelante $300 solicitados en la eontrademanda por honorarios en el pleito sobre ejecución de hipoteca, el que fué declarado nulo por sentencia de esta Corte Suprema; y segundo,, el haberle eondenádo a pagar la mitad de las costas y $100 para, honorarios en el pleito de nulidad.
PoR cuanto, en relación con la primera de dichas cuestiones, se resolvió en Pontón v. Sucrs. Huertas González, 46 D.P.R. 789, que declarada la nulidad de un procedimiento hipotecario, el demandado, no puede recobrar por vía de reconvención las costas y honorarios en. dieho procedimiento, y
. Pos cuanto, no encontramos,. en relación eon la segunda cues-tión, que la eorte abusara de. su discreción;
Pob tanto, se deja .sin efecto nuestra resolución del día 15 de diciembre de 1936, y en sn lugar se dieta otra desestimando por frí-vola la apelación interpuesta en este caso.
Los Jueces Asoda-dos fires. Wolf y Córdova Davila no intervinieron.